Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications filed 02/10/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 02/10/2022 have been entered.
Priority
This application, filed 10/19/2018, Pub. No. US 2019/0120856 A1, published 04/25/2019, claims benefit of US provisional applications 62/574,592, filed 10/19/2017, and 62/599,117, filed 12/15/2017. 
Status of Claims
Claims 1-30 and 34-39 are currently pending.  Claims 1-73 have been originally filed.  Claims 33 and 40-71 have been cancelled, as set forth in Applicant’s Preliminary amendment entered 10/19/2018.  Claims 1-32, 34-39, 72 and 73 have been subject to election/restriction requirement mailed 09/18/2020.  Claims 10, 14, 20, 21, 28 and 29 have been amended, and Claims 31, 32, 72 and 73 have been cancelled, as set forth in Applicant’s amendment filed 07/12/2021.  Claims 10, 16, 28, 32 and 34 have been amended, as set forth in Applicant’s amendment filed on 01/19/2022 and entered 02/10/2022.  Claims 1-9, 11-13, 17-19, 24-27, 30 and 34-39 are withdrawn from consideration.  Claims 1, 10, 13, 18, 22-24, 27, 28, 30, 34 and 39 are amended, and Claims 2-9, 14-17, 37 and 38 are cancelled, as set forth in Examiner’s amendment below.  Claims 1, 10-13, 18-30, 34-36 and 39 are allowed.

Information Disclosure Statement
The information disclosure statements, submitted on 02/10/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.  Please note the following correction by the Examiner:

    PNG
    media_image1.png
    94
    898
    media_image1.png
    Greyscale




Withdrawn Objections/Rejections
The objection to and/or rejections of the claims set forth in the Office Action mailed 08/20/2021 are withdrawn in view of Applicant’s and Examiner’s amendment of the claims.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interviews with Patrick Gattari on 04/07/2022 and 04/08/2022.
(a)	Claims 1, 10, 13, 18, 22-24, 27, 28, 30, 34 and 39 are amended to read as follows:
1.	A method of determining symmetrical dimethyl arginine (SDMA) in a sample, comprising
(a)	forming a mixture comprising the sample and a labeled conjugate comprising an anti-SDMA antibody conjugated to a label;
(b)	contacting the mixture with the device of claim 10;
(c)	washing the solid matrix to remove conjugate that is not bound to the solid matrix; and
(d)	measuring the amount of the label associated with the solid matrix to determine the presence or amount of SDMA in the sample.
10.	A device for determining symmetrical dimethyl arginine (SDMA) in a sample, comprising a solid matrix comprising a particle non-diffusively bound thereto, wherein the particle comprises a capture reagent comprising (a) N-methylarginine (MMA) covalently attached to a protein that is attached to the particle or (b) N-methylarginine (MMA) covalently attached to the particle.
13.	The device of claim 10, wherein the protein is at least one protein selected from the group consisting of Bovine Serum Albumin (BSA), ovalbumin, Keyhole Limpet Hemocyanin (KLH), and Glucose-6-Phosphate Dehydrogenase (G6PDH).
18.	The device of claim 13, wherein the protein is G6PDH.
22.	A capture reagent comprising N-methylarginine (MMA) attached to a particle.
23.	The capture reagent of claim 22, wherein the MMA is bound to the particle through a linker.
24.	The capture reagent of claim 22, wherein the MMA is covalently attached to a protein that is attached to a particle.
27.	The capture reagent of claim 24, wherein the protein is at least one protein selected from the group consisting of Bovine Serum Albumin (BSA), ovalbumin, Keyhole Limpet Hemocyanin (KLH), and Glucose-6- Phosphate Dehydrogenase (G6PDH).
28.	(Currently Amended) The capture reagent of claim 23, wherein the linker comprises the following structure:

    PNG
    media_image2.png
    113
    274
    media_image2.png
    Greyscale
.
30.	A method of determining symmetrical dimethyl arginine (SDMA) in a sample, comprising
(a)	forming a mixture comprising the sample and an anti-SDMA antibody;
b)	contacting the mixture with a solid matrix comprising the capture reagent of claim 22;
(c)	washing the solid matrix to remove the anti-SDMA antibody that is not bound to the solid matrix; and
(d)	measuring the amount of the anti-SDMA antibody associated with the solid matrix to determine the presence or amount of SDMA in the sample.
34.	A solid phase comprising N-methylarginine (MMA) covalently attached to G6PDH, wherein the G6PDH is non-covalently attached to a particle.
39.	The method of claim 30, wherein the anti-SDMA antibody is labeled. 
(b)	Claims 2-9, 14-17, 37 and 38 are cancelled.

Withdrawal of Election/Restriction Requirement
Claims 10 and 22 are directed to an allowable product.  Claims 1 and 30, drawn to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and Group II, as set forth in the Office action mailed on 09/18/2020, is hereby withdrawn.  In view of the withdrawal of the restriction/election requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 10-13, 18-30, 34-36 and 39 are allowable.  The restriction requirement between inventions species, as set forth in the Office action mailed on 09/18/2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 1, 10-13, 18-30, 34-36 and 39 are allowed and renumbered as Claims 1-11.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 10-13, 18-30, 34-36 and 39 are allowed because the prior art does not teach or fairly suggest a capture reagent comprising (a) N-methylarginine (MMA) covalently attached to a protein that is attached to the particle or (b) N-methylarginine (MMA) covalently attached to the particle, which capture reagent provides reducing or eliminating serum-plasma bias in an immunoassay for SDMA as shown in the instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641